THE LAW OFFICES OF ARTHUR GERSHFELD & ASSOCIATES, PLLC
140 BROADWAY, Suite 4642
New York, NY 10005
(212) 509-3 100
Fax (212) 858-7760
E-mail: Gershfeldlaw@yahco.com -

December 7, 2018
By ECF

Hon. Margo Brodie

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brroklyn, New York 11201

Re: United States v, Svetlana Shargorodskaya
Criminal No. 17 Cr.17-CR-358 (MKB)

Dear Judge Brodie:

1 am writing to request permission for my client Svetlana Shargorodskaya, to travel to
Las Vegas, Nevada, from December 25,2018 to January 2, 2019.

Assistant United States Attorney Sarah Wilson Rocha has advised me that the
government consents to the proposed travel.

Thank you for your consideration of this request.

Repectfully,

‘S/

Arthur Gershfeld
Attorney for Defendant
Svetlana Shargorodskaya

 
